DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 7-9, 13-14, 18, and 21-26 are pending and claims 1-3, 7-9, 13-14, and 18 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 07/29/2019 has been taken into account.

Response to Amendment
In the amendment dated 03/18/2022, the following has occurred: Claims 1, 13, and 21 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “the ribs/ridges of Mallela are evenly and uniformly disposed around the entire circumference of the socket 42, and extend from one end of the cavity to the other end. Therefore, the ribs/ridges 50 of Mallela are not offset from each other. Further, the ribs/ridges are not disposed only along a portion of the cavity wall of the socket. Hence, Mallela does not disclose or fairly suggest a pair of opposing arms offset from each other and only being disposed along a portion of the cavity wall, as claim 1 requires. Also, Mallela does not disclose or fairly suggest a pair of raised surfaces extending from the cavity wall into the cavity such that the raised surfaces are offset from each other and are only disposed along a portion of the cavity wall, as claim 13 requires.” – The claims only require a pair of arms/raised surfaces and as such any two arms/raised surfaces that oppose each other within the number disclosed by Mallela can be interpreted as said pair. The claims have not specified how the arms/raised surfaces are offset, therefore as each arm/raised surface in Mallela is offset from an adjacent arm/raised surface, they read on that aspect of the argued limitation.  Furthermore, two arms/raised surfaces of Mallela only extend along a portion of the cavity wall, as claimed.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant has argued that there is no need to modify Mallela with the ribs of Jungeberg as the flanges of the ball in Mallela already prevent its arms from engaging the slots. However, the office action uses a different motivation to combine the references, specifically that the rib structure disclosed by Jungeberg provides an improvement in the strength, flexure, and housing contact pressure distributions of the ball. Thereby improving the engagement between the ball and the housing while still preventing the arms from engaging the slots. One having ordinary skill in the art would find this improvement to the structure of the ball to be an obvious modification as it improves the connection and does not destroy any aspect of the function of the system.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Claims 1 and 7 each recite “said arms”. This should read –said opposing arms--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mallela et al. (US 2009/0050762) in view of Jungeberg (US Pub. No. 2015/0345547).
Regarding Claim 1, Mallela discloses a fastening system comprising: a ball portion (Mallela: Fig. 2-4; 30, 44) having slots formed therein, each of said slots having a first surface and a second surface opposed to each other, said ball portion including a first article fastener (Mallela: Fig. 2-4; 22); and a socket portion (Mallela: Fig. 2-4; 18) having a cavity wall (Mallela: Fig. 2-4; 40), said cavity wall defining a cavity (Mallela: Fig. 2-4; 42) including an open end (Mallela: Fig. 3; 54), said ball portion being nested in said socket portion and disposed in said cavity, said socket portion including a pair of opposing arms (Mallela: Fig. 2-4; 50) offset from and opposing each other, said opposing arms extending from said cavity wall into said cavity and only being disposed along a portion of the cavity wall, said opposing arms being spaced from said open end of said cavity, said socket portion further including a second article fastener (Mallela: Fig. 2-4; 20), whereby said opposing arms retain said ball portion substantially within said socket portion.
Mallela fails to disclose each of said slots includes a pair of ribs opposed to each other for preventing said arms from engaging said slots, and wherein said pair of ribs includes a first rib and a second rib, said first rib extends from said first surface, and said second rib extends from said second surface. However, Jungeberg teaches a ball portion (Jungeberg: Fig. 6; 600) having slots (Jungeberg: Fig. 6; 602) formed therein, each of said slots having a first surface (Jungeberg: Annotated Fig. 6; S1) and a second surface (Jungeberg: Annotated Fig. 6; S2) opposed to each other; wherein each of said slots includes a pair of ribs (Jungeberg: Annotated Fig. 6; R1, R2) opposed to each other for preventing said arms from engaging said slots, and wherein said pair of ribs includes a first rib (Jungeberg: Annotated Fig. 6; R1) and a second rib (Jungeberg: Annotated Fig. 6; R2), said first rib extends from said first surface, and said second rib extends from said second surface.
Mallela and Jungeberg are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ball and socket mounts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball portion in Mallela with the slot with rib structure from Jungeberg, with a reasonable expectation of success, in order to provide an external and internal structure of a ball that achieves different properties of flexibility, leading to enhanced strength, flexure, and housing contact pressure distributions, thereby further improving the engagement between the ball and socket portions (Jungeberg: [0056]; Mallela: [0034]).
Regarding Claim 2, Mallela, as modified, teaches the fastening system of Claim 1, wherein said slots (Jungeberg: Fig. 6; 602) are semi-hemispheric.
Regarding Claim 3, Mallela, as modified, teaches the fastening system of Claim 2, wherein said ball portion (Mallela: Fig. 2-4; 30, 44) includes a first side and a second side and wherein said slots (Jungeberg: Fig. 6; 602) comprise a first slot formed on said first side of said ball portion and a second slot formed on said second side of said ball portion.
Regarding Claim 8, Mallela, as modified, teaches the fastening system of Claim 1, wherein said ball portion (Mallela: Fig. 2-4; 30, 44) is rotatable 360 degrees within said socket portion (Mallela: Fig. 2-4; 18; [0031]).
Regarding Claim 9, Mallela, as modified, teaches the fastening system of Claim 1, wherein said ball portion (Mallela: Fig. 2-4; 30, 44) is pivotable within said socket portion ((Mallela: Fig. 2-4; 18; [0031]).

Regarding Claim 13, Mallela discloses a fastening system comprising: a ball portion (Mallela: Fig. 2-4; 30, 44) having slots formed therein, each of said slots having a first surface and a second surface opposed to each other, said ball portion including a first article fastener (Mallela: Fig. 2-4; 22); and a socket portion (Mallela: Fig. 2-4; 18) having a cavity wall (Mallela: Fig. 2-4; 40) defining a cavity (Mallela: Fig. 2-4; 42) for retaining said ball portion, said cavity including an open end, said socket portion including a pair of opposing raised surfaces (Mallela: Fig. 2-4; 50) extending from said cavity wall into said cavity such that the raised surfaces are offset from each other and are only disposed along a portion of the cavity wall, said raised surfaces being spaced from said open end of said cavity, said socket portion further including a second article fastener (Mallela: Fig. 2-4; 20), whereby said raised surfaces retain said ball portion within said socket portion; and wherein said raised surfaces do not engage said slots.
Mallela fails to disclose each of said slots includes a pair of ribs opposed to each other, said pair of ribs includes a first rib and a second rib, said first rib extends from said first surface, and said second rib extends from said second surface. However, Jungeberg teaches a ball portion (Jungeberg: Fig. 6; 600) having slots (Jungeberg: Fig. 6; 602) formed therein, each of said slots having a first surface (Jungeberg: Annotated Fig. 6; S1) and a second surface (Jungeberg: Annotated Fig. 6; S2) opposed to each other; each of said slots includes a pair of ribs (Jungeberg: Annotated Fig. 6; R1, R2) opposed to each other, said pair of ribs includes a first rib (Jungeberg: Annotated Fig. 6; R1) and a second rib (Jungeberg: Annotated Fig. 6; R2), said first rib extends from said first surface, and said second rib extends from said second surface. [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 14, Mallela, as modified, teaches the fastening system of Claim 13, wherein said raised surfaces (Mallela: Fig. 2-4; 50) are first and second opposed arms.
Regarding Claim 18, Mallela, as modified, teaches the fastening system of Claim 13, wherein said ball portion (Mallela: Fig. 2-4; 30, 44) is rotatable 360 degrees within said socket portion (Mallela: Fig. 2-4; 18) and wherein said ball portion is pivotable within said socket portion (Mallela: [0031]).

    PNG
    media_image1.png
    662
    639
    media_image1.png
    Greyscale

I: Jungeberg; Annotated Fig. 6

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mallela et al. (US 2009/0050762) in view of Jungeberg (US Pub. No. 2015/0345547) as applied to claim 1 above, and further in view of Amdahl (US Patent No. 5,653,548).
Regarding Claim 7, Mallela, as modified, teaches the fastening system of claim 1, but fails to disclose arms including arcuate surfaces. However, Amdahl teaches arms (Amdahl: Fig. 1-2; 320) including arcuate surfaces (Amdahl: Fig. 3b; 330).
Mallela and Amdahl are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ball and socket mounts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arms in Mallela with the arcuate surfaces from Amdahl, with a reasonable expectation of success, in order to provide an arcuate end configuration of the arms that increases the contact surface area with the ball portion, thereby further enhancing the frictional engagement with the ball portion and improving the engagement between the ball and socket portions (Amdahl: Col. 7, Ln. 18-20; Mallela: [0034]) .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631      

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631